Name: COMMISSION REGULATION (EC) No 1018/95 of 5 May 1995 on the supply of cereal-based weaning food as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  foodstuff;  Africa
 Date Published: nan

 6 . 5. 95 r~EN~i Official Journal of the European Communities No L 103/ 15 COMMISSION REGULATION (EC) No 1018/95 of 5 May 1995 on the supply of cereal-based weaning food as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 600 tonnes of cereal-based weaning food ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 H ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Cereal-based weaning food shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 103/ 16 I EN I Official Journal of the European Communities 6. 5. 95 ANNEX LOT A 1 . Operation Nos ('): 7/95 2. Programme : 1 995 3. Recipient (2) : Euronaid, Postbus 12, NL-2501 CA Den Haag (tel. (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (*) : to be designated by the recipient 5. Place or country of destination : Sudan 6. Product to be mobilized : cereal-based weaning food 7. Characteristics and quality of the goods (*) Q (s) : see OJ No C 34, 6. 2 . 1993, p. 3 (II . C. ( 1 ) (b))  Energy : minimum 450 kcal/ 100 g. A minimum of 30 % of the energy must be supplied in the form of lipids. 8 . Total quantity : 600 tonnes 9. Number of lots : one 10. Packaging and marking f) : OJ No C 34, 6. 2. 1993, p. 3 (II . C.(2)(b) and II. C. (3)) Markings in English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 3  23. 7. 1995 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 22. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 6 . 1995 (b) period for making the goods available at the port of shipment : 17 . 7  6. 8 . 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refunds applicable on 19 . 5. 1995 (fixed in accordance with Article 4 (2), first subparagraph of Regulation (EEC) No 3035/80) (OJ No L 323, 29. 11 . 1980, p. 27) No L 103/ 176. 5. 95 EN Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine- 131 levels . The Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2 . 1995, p. 1 ) shall not apply to this amount. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO box 1315, NL-1000 BH Amsterdam. (6) Shipment to take place in 20-foot containers , condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of small packages belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (sysko locktainer 1 80 seal), the number of which is to be provided to the beneficiary's forwarder. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate . f) Notwithstanding OJ No C 34 of 6. 2 . 1993, the fourth paragraph of point (b) on page 3 is replaced by the following : 'The product shall be prepared principally from one or more milled cereal products . It shall also contain a high-protein food, such as milk or soya concentrate.'